MAPH Enterprises, LLC.

 

ENGAGEMENT LETTER

 

3/11/2017

 

VIA EMAIL/FAX/REGULAR MAIL

 

I am very pleased that you have selected MAPH Enterprises, LLC. (hereinafter
“MAPH”) to act as an advisor and consultant to VPR Brands LP. (the “Company”)
(hereinafter collectively referred to as the “Parties”), and I look forward to
working with you and your team to accomplish your goals. This Engagement Letter
(the “Agreement”) shall confirm the Company’s engagement of MAPH for purposes of
providing business advisory services as set forth below in consideration for the
fees and compensation described hereinafter. This Agreement shall become
effective as of the date set forth above upon your execution and delivery of
this Agreement and the engagement fee to MAPH.

 

What we need to help you. Company agrees to provide MAPH on a regular and timely
basis such information, historical financial data, projections, proformas,
business plans, due diligence documentation, and other information (collectively
the “Information”) in the possession of the Company or its agents that MAPH may
reasonably request or require to perform the services set forth herein. The
information provided by the Company to MAPH shall be true, complete, accurate,
and current in all respects and shall not set forth any untrue statements nor
omit any fact required or necessary to make the Information provided not
misleading. The Company shall be deemed to make a continuing representation of
the accuracy and completeness of any and all Information that it supplies to
MAPH and the Company acknowledges that it intends for MAPH to rely on this
representation and the continued accuracy and completeness of the Information
without independent verification in the performance of the Services hereunder.
The Company authorizes MAPH to use such Information in connection with its
performance of the Services. MAPH shall use its commercially reasonable best
efforts to preserve the confidentiality of Information expressly designated as
confidential by the Company. COMPANY shall, promptly upon the request of MAPH,
cooperate with MAPH’ reasonable requests for Information and assistance.

 

Services. MAPH will furnish to the Company business advisory and consulting
services for the purpose of

 1

 

creating market awareness of the Company (the ”Services”). The Company
acknowledges that the success of the Services is largely dependent upon factors
and circumstances outside the control of MAPH. The Company acknowledges that
MAPH has not made any representations, warranties or guarantees that the
Services to be provided hereunder shall result in (a) the purchase of the
Company’s securities by any investors; (b) funds being made available to the
Company from any lenders; (c) any financing vehicles being made available to the
Company; (d) any merger, acquisition or disposition in connection with the
business or assets of the Company, or any financing transaction (whether
registered with the U.S. Securities and Exchange Commission or pursuant to an
exemption from such registration) involving the Company will take place; (e) the
Company or its successors becoming a “publicly traded” company inside or outside
of the United States; or (f) the achievement of any particular result with
respect to the Company’s business, stock price, trading volume, market
capitalization or otherwise.

 

Consulting Fee. In addition to and not in mitigation of, or substitution for,
any additional fees enumerated in any Schedules attached hereto, the Company
shall pay to MAPH a total of $75,000 USD (Seventy Five Thousand) and 600,000
restricted shares of VPRB common Stock.

 

●Payment #1: $75,00.00USD

 

The fee is due, payable immediately, and fully earned on the day of execution of
this Agreement. Please wire funds to

 

DOMESTING INSTRUCTIONS:

COMPANY NAME:

MAPH ENTERPRISES LLC

 

COMPANY ADDRESS:

1501 Venera Ave Suite 225

Coral Gables, FL 33146

 

COMPANY #:

786 266 9555

 

BANK NAME:

CITY NATIONAL BANK OF FLORIDA

 2

 

 

ROUTING #:



 

ACCOUNT #:



 



 

Term and Termination. The term of this Agreement shall be for a period beginning
on March 13, 2017 and ending on May 1st, 2017. Either Party may terminate this
Agreement prior to the expiration of the Term upon written notice to the
non-terminating party upon: (a) the failure of any party to cure a material
default under this Agreement within five (5) business days after receiving
written notice of such default from the terminating party; (b) the bankruptcy or
liquidation of either party; (c) the use by any party of any insolvency laws;
(d) the performance of the Services hereunder; and (e) the appointment of a
receiver for all or a substantial portion of either parties’ assets or business.
If terminated, irrespective of the reasons for such termination, MAPH shall not
be required to perform any additional services beyond the termination date and
all fees described in this Agreement shall be deemed earned in full.

 

 3

 

Relationship of the Parties. MAPH is an independent contractor, responsible for
compensation of its agents, employees and representatives, as well as all
applicable withholding there from and any taxes thereon (including any
unemployment compensation) and all workers’ compensation insurance. Nothing

herein shall establish any partnership, joint venture, or other business
association between the parties.

 

Disputes. Any dispute, controversy or claim between the Company and MAPH arising
out of or related to this Agreement or breach thereof, except those faults
described in the Remedies for Certain Faults section of this Agreement, shall be
settled by arbitration, which shall be conducted in accordance with the rules of
the American Arbitration Association then in effect and conducted in the County
of Miami-Dade in the State of Florida. Any award made by arbitrators shall be
binding and conclusive for all purposes thereof, may include injunctive relief,
as well as orders for specific performance and may be entered as a final
judgment in any court of competent jurisdiction. The cost and expenses of such
arbitration shall be borne in accordance with the determination of the
arbitrators and may include reasonable attorney’s fees. Each party hereby
further agrees that service of process may be made upon it by registered or
certified mail or personal service at the address provided herein.

 

Indemnification by COMPANY to MAPH. The Company shall indemnify and hold
harmless MAPH and its directors, officers, employees, agents, attorneys and
assigns from and against any and all losses, claims, costs, damages, or
liabilities (including the fees and expenses of legal counsel) to which any of
them may become subject in connection with the investigation, defense or
settlement of any actions or claims: (i)caused by the Company’s misstatement or
alleged misstatement of a material fact or omission or alleged omission of a
material fact required to make any statement not misleading; (ii) arising in any
manner out of or in connection with the rendering of Services by MAPH hereunder;
or (iii) otherwise in connection with this Agreement. The Company shall not be
liable for any settlement of any action effected without its written consent.

 

Notices. All notices hereunder shall be in writing and shall be validly given,
made or served if in writing and delivered in person or when received by
facsimile transmission, or five days after being sent first class certified or
registered mail, postage prepaid, or one day after being sent by a nationally
recognized overnight carrier to the party for whom intended at the address set
forth after each parties signatures.

 

 4

 

Severability. If any clause or provision of the Agreement is illegal, invalid or
unenforceable under applicable present or future laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement, that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible, and as may be legal, valid, and enforceable. In
the event that any clause or provision of this Agreement is illegal, invalid, or
unenforceable as aforesaid and the effect of such illegality, invalidity, or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this Agreement provided such party exercises
such right within a reasonable time after such occurrence.

 

This is our Agreement. The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement and that this
Agreement has been fully reviewed and negotiated by the parties and their
respective counsel. In the event of an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumptions or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

Governing Law. This Agreement shall be governed by and construed under the laws
of the State of Florida without regard to principals of conflicts of laws
provisions.

 

Venue. Venue for any dispute arising out of this Agreement shall be in a court
of competent jurisdiction in Miami-Dade County, Florida.

 

Interpretation. The Parties hereby acknowledge and agree that each has
participated in the negotiation and drafting of this Agreement and that the
principle of construing a document most strictly against its drafter shall not
apply with respect to the interpretation of this agreement.

 

Paragraph Headings. Headings in this Agreement are for reference purposes only
and shalt not be deemed to have any substantive effect.

 

 5

 

Amendments; Waivers. This Agreement may not be modified, amended, supplemented,
canceled or discharged, except by written instrument executed by all parties. No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power, or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties. To be effective, all waivers must be in writing, signed by
both parties. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.

 

This is our entire Agreement. This Agreement contains the entire understanding
of the parties in respect of its subject matter and supersedes all prior
agreements and understandings (oral and written) between or among the parties
with respect to such subject matter. The parties agree that prior drafts of this
Agreement shall not be deemed to provide any evidence as to the meaning of any
provision hereof or the intent of the parties with respect thereto.

 

We May Execute this Agreement in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument. A telecopy signature of
any party shall be considered to have the same binding legal effect as an
original signature.

 

Prevailing Party Rights. In the event that any dispute among the parties to this
Agreement should result in arbitration or litigation, the substantially
prevailing party in such dispute shall be entitled to recover from the losing
party all fees, costs and expenses of enforcing any right of such prevailing
party under or with respect to this Agreement, including without limitation,
such reasonable fees and expenses of attorneys and accountants, which shall
include, without limitation, all fees, costs and expenses of appeals and
collection.

 

If the foregoing is in accordance with your understanding, kindly confirm your
acceptance and agreement by signing and returning the enclosed duplicate of this
Agreement that will thereupon

 6

 

constitute an agreement between us.

 

 

Yours Very Truly,

 

 

Accepted and approved this 8th day of March 2017. (Signature Page Follows)

 

 

 

By:_/s/ Kevin Frija________________________

Authorized Representative

VPR Brands, LP (VPRB)

 

 

By:__/s/ Jason Spatafora___________________

Jason Spatafora

Partner

MAPH Enterprises, LLC.

 

 

 

 7



 

 

 

 

 

 